                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MONTLAKE COMMUNITY CLUB, et al.,                    CASE NO. C17-1780-JCC
10                           Plaintiffs,                  MINUTE ORDER
11               v.

12    DANIEL L. MATHIS, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation to reset the current briefing
18   schedule (Dkt. No. 48). Having reviewed the parties’ stipulation, and finding good cause, the
19   Court ENTERS the following case management dates:
20                                   Event                                           Deadline
21                        Parties File Opening Briefs                              April 5, 2019
22                        Parties File Response Briefs                             May 3, 2019
23                          Parties File Reply Briefs                              May 31, 2019
24          The parties shall note their cross motions for summary judgment for May 31, 2019. A
25   hearing will not be held on the parties’ motions unless and until the Court schedules one.
26          //

     MINUTE ORDER
     C17-1780-JCC
     PAGE - 1
 1        DATED this 22nd day of March 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1780-JCC
     PAGE - 2
